Per Curiam.

The practice of law includes the conduct of litigation and those activities which are incidental to appearances in court. We held in Land Title Abstract & Trust Co. v. Dworken (1934), 129 Ohio St. 23, 1 O.O. 313, 193 N.E. 650, paragraph one of the syllabus, “The practice of law * * * embraces the preparation of pleadings and other papers incident to actions and special proceedings and the management of such actions and proceedings on behalf of clients before judges and courts * * *.” Further, we held in that case that the practice of law also “ ‘includes legal advice and counsel, and the preparation of legal instruments and contracts by which legal rights are secured * * ” Id. at 28, 1 O.O. at 315, 193 N.E. at 652. Finally, we said, “It seems too obvious to permit any discussion that a corporation may not be authorized to practice law.” Id., 129 Ohio St. at 29,1 O.O. at 315, 193 N.E. at 653.
Respondents not only prepared pleadings for Driggs, but also appeared in court for her. According to relator, respondents continued to draft pleadings for “clients” and appear in court on their behalf despite representations that they would desist. There is no question that respondents are attempting to practice law.
R.C. 4705.01 provides in part that “[n]o person shall be permitted to practice as an attorney and counselor at law * * * unless he has been admitted to the bar by order of the supreme court in compliance with its prescribed and published rules.” Gov.Bar R. YII(2)(A) provides that “[t]he unauthorized practice of law is the rendering of legal services for another by any person not admitted to practice in Ohio * * * and not granted active status * * Respondents are not attorneys and they have not been admitted to practice in Ohio.
We find that respondents by their actions are engaging in the unauthorized practice of law and further that respondents have failed to deal honorably and forthrightly with investigating counsel. Pursuant to Gov.Bar R. VII(19)(D), we hereby enjoin each and both respondents from any further activity involving the counseling of persons with respect to their legal rights, the preparation of legal instruments and documents to secure legal rights of any person, the preparation, signing or filing of pleadings or other papers on behalf of persons incident to actions in courts or other tribunals in the state of Ohio, and the appearance of *281respondents on behalf of any other persons in any court or tribunal in the state of Ohio.
All costs and expenses of this action are taxed to the respondents jointly and severally.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.